Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 14, 2021 has been entered.  Claims 4-6, 15-17, 21-27 are canceled.  Claims 1, 3, 12, 14 have been amended.  Claims 35-43 are new.  Currently, claims 1-3, 7-14, 18-20 and 28-43 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 10, filed December 14, 2021, with respect to the rejection(s) of claim(s) 1-3, 7-14, 18-20 and 28-43 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahmed et al. (US PG Pub 2013/0035745) in view of Tyler (US PG Pub 2012/0289869).
Applicant amended the claims in the August 5, 2021 to recite that the second stimulation comprised vibratory stimulation configured to vibrate at a frequency of between 20 kHz and about 2MHz.  The September 14, 2021 Office action applied a 35 U.S.C. 112 rejection noting that these specific parameters appeared to be directed to ultrasonic effectors as described in paragraph [0164] of the applicant’s published application, and the term “vibratory stimulation” was disclosed in paragraph [0152] as being in the range of at least 10 Hz to no more than 500 Hz.  During the interview dated December 10, 2021, the applicant argued that ultrasonic stimulation was well known to be a type of vibratory stimulation and should be considered as such and an election by original presentation for switching inventions was not warranted.  The applicant’s specification contradicts this statement as vibratory stimulation comprises its own heading (“effector: Vibrotactile Stimulation” [0151]) and 
Examiner notes that in the December 14, 2021 response, applicant has simply stricken the term “vibratory stimulation” in an attempt to overcome the 35 U.S.C. 112 rejection as the applicant admits the specification separately categorizes these two stimulation types, and keeping the term causes confusion due to the applicant’s the specification.  Given the separate categorization between the two stimulation types provided in the specification, this clarification changes the scope of the claim requiring a further search and consideration.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14, 18-20, 28-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (US PG Pub 2013/0090519) in view of Ahmed et al. (US PG Pub 2013/0035745), Tyler (US PG Pub 2012/0289869), Embrey et al. (US PG Pub 2014/0128939) and Gesotti (US PG Pub 2004/0088025).
Regarding claims 1, 3, 9-14, 20, 28-29, 31-34, Tass discloses a method of treating tremor in a subject ([0046]), the method comprising: applying a first stimulation from a first actuator to a first location on a body of the subject ("The stimulation elements 311 to 314 can be arranged on the skin of a patient so that the stimuli applied at the skin tissue are guided to different target regions via nerve lines, which e.g. lie in the spinal cord and/or in the brain." [0212-0215]), wherein the first actuator comprises an electrode 311-314 ([0211], fig. 32), and wherein the first location is a wrist of the body ("the stimulation elements 311 to 314 can be attached to the skin of the patient in a suitable arrangement, for 
Tass does not expressly disclose the second location spaced from the first location by a distance, the first actuator coupled to the wrist using a flexible cuff or that the controller is in a smart device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the second location to be spaced from the first location by a distance, since rearranging parts of an invention involves only routine skill in the art and such a rearrangement 
Tass does not expressly disclose wherein the first stimulation comprises a current applied by electrical stimulation.  Gesotti teaches it is not novel to select electrical and mechanical stimulation to help reduce tremors and facilitate movement in Parkinson’s disease ([0030]), the electrical stimulation provided through stimulation electrodes 120 delivering electrical current, and the mechanical stimulation provided by mechanical vibrators ([0036]), and the stimulation applied to the torso, limbs and extremities to stimulate afferent nerves associated with the tremor ([0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tass to treat tremor using electrical and vibrational stimulation as taught by Gesotti as both types of stimulatory signals are well known in the art for being effective in treating movement disorders and the results of such a modification would be reasonably predictable.  
Regarding claims 2, 7, 18, 37, 40, 43, Tass does not expressly disclose applying a third stimulation from a third actuator to a third location on the body, wherein the third stimulation comprises vibratory stimulation, and wherein the third actuator comprises a piezoelectric element configured to vibrate at a 
Regarding claims 8, 19, 30, 35-36, 38-39, 41-42, Tass in view of Ahmed et al. and Tyler disclose the frequency of the third actuator is different from the frequency of the second actuator by teaching there is a frequency difference between what is considered “vibratory stimulation” and what is considered “ultrasonic stimulation” which is now claimed as the second stimulation, the frequency of vibratory stimulation being between 10 Hz and 30 Hz (Tass [0078]) and the frequency of ultrasonic stimulation being between 20 kHz and about 2 MHz (Tyler [0031]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792